 1                                                                 The Honorable Marsha Pechman
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
 9
     ROBERT A. WEAN,
10                                                    No.: 2:19-cv-01630-MJP
                           Plaintiff,
11
                                                       ORDER GRANTING WITHDRAWAL OF
             vs.
12                                                     ATTORNEYS

13   US BANK NATIONAL ASSOCIATION,
     NOT IN ITS INDIVIDUAL CAPACITY                    NOTE ON MOTION CALENDAR
14   BUT SOLELY AS TRUSTEE FOR THE
     RMAC TRUST, SERIES 2016-CTT,                      January 24, 2019
15   RUSHMORE LOAN MANAGEMENT
     SERVICES, LLC, MTC FINANCIAL, INC.,
16
     dba TRUSTEE CORPS,
17
                           Defendants.
18

19          THIS MATTER having come before the above-entitled Court on the Motion for
20
     Withdrawal of Attorneys (“Motion”) filed by counsel for Robert A. Wean, the Court having
21
     considered the Motion and accompanying Declaration of Christina L. Henry in Support of
22
     Motion for Withdrawal of Attorney; Responses, if any; and any reply papers;
23

24          NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion for Withdrawal of

25   Attorney is GRANTED. Christina L. Henry of Henry & DeGraaff, PS, is hereby considered to

26   have withdrawn from this matter as attorneys for Robert A. Wean.
27
      MOTION FOR WITHDRAWAL OF ATTORNEYS - 1                              HENRY & DEGRAAFF, P.S.
      CASE NO.: 2:19-CV-01630                                                787 MAYNARD AVE S.
                                                                          SEATTLE, WASHINGTON 98104
                                                                           TELEPHONE (206) 330-0595
                                                                               FAX (206) 400-7609
            IT IS FURTHER ORDERED that the Plaintiff can be contacted directly at the following
 1
 2   address 10052 NE 142nd Pl, Kirkland, WA 98034 for all future noticing. Her telephone contact

 3   is tel# (206) 271-8940.
 4          DONE IN OPEN COURT this 31st day of January 2020.
 5

 6

 7                                                     AMarsha J. Pechman
 8                                                      United States District Judge
 9
         Presented By:
10
         s/ Christina L Henry
11       Christina L. Henry, WSBA# 31273
12       787 Maynard Ave S
         Seattle, Washington 98104
13       E-Mail: chenry@HDM-legal.com;
         mainline@hdm-legal.com
14       Attorneys for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27
      MOTION FOR WITHDRAWAL OF ATTORNEYS - 2                               HENRY & DEGRAAFF, P.S.
      CASE NO.: 2:19-CV-01630                                                787 MAYNARD AVE S.
                                                                          SEATTLE, WASHINGTON 98104
                                                                           TELEPHONE (206) 330-0595
                                                                               FAX (206) 400-7609
                                   CERTIFICATE OF SERVICE
 1
 2          I certify that I caused to be served in the manner noted below a copy of the foregoing
     pleading on the following individual(s):
 3
            Kristine E Kruger kkruger@perkinscoie.com, docketpor@perkinscoie.com,
 4          HW_Asbestos_Sea@perkinscoie.com, kristinekruger@gmail.com
 5
            Michael Steven DeLeo     mdeleo@prklaw.com, rwhite@prklaw.com
 6
            Nathan F. Smith   nathan@mclaw.org, cvalenzuela@mclaw.org
 7
            Thomas N Abbott TAbbott@perkinscoie.com, docketsea@perkinscoie.com,
 8          MWalkup@perkinscoie.com
 9

10          DATED January 9, 2020 at Bothell, Massachusetts.

11                                                 s/ Christina L Henry
                                                    Christina L. Henry, WSBA# 31273
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      MOTION FOR WITHDRAWAL OF ATTORNEYS - 3                             HENRY & DEGRAAFF, P.S.
      CASE NO.: 2:19-CV-01630                                               787 MAYNARD AVE S.
                                                                         SEATTLE, WASHINGTON 98104
                                                                          TELEPHONE (206) 330-0595
                                                                              FAX (206) 400-7609
